262 S.W.3d 695 (2008)
Marilyn HAMILTON, Claimant/Appellant,
v.
PLAZA TIRE SERVICE, INC., and Division Of Employment Security, Respondents.
No. ED 91664.
Missouri Court of Appeals, Eastern District, Division Five.
September 9, 2008.
*696 Marilyn Hamilton, Jackson, MO, pro se.
Matthew Murphy, Division of Employment Security, Jefferson City, MO, for respondents.
Plaza Tire Services, Inc., Cape Girardeau, MO, pro se.
NANNETTE A. BAKER, Chief Judge.
Marilyn Hamilton (Claimant) appeals the Labor and Industrial Relations Commission's (Commission) decision affirming the denial of her unemployment benefits. The Division of Employment Security (Division) concluded that Claimant was ineligible for unemployment benefits. Claimant sought review at the Appeals Tribunal and the Commission, which both affirmed the Division's decision. Claimant has now filed a notice of appeal to this Court. The Division has filed a motion to dismiss Claimant's appeal, asserting it is untimely. Claimant has not filed a response to the motion.
Pursuant to section 288.210, RSMo 2000, an unemployment claimant must file the notice of appeal to this Court from the Commission's decision within twenty days of the decision becoming final. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on June 20, 2008. Therefore, her notice of appeal was due on or before Monday, July 21, 2008. Sections 288.200.2, 288.210; 288.240, RSMo 2000. Claimant mailed her notice of appeal to the Commission on July 23, 2008. Section 288.240 provides that the notice of appeal is deemed filed as of the date endorsed by the United States post office on the envelope. Therefore, the notice of appeal was considered filed on July 23, 2008, which is untimely under section 288.210.
Chapter 288 governing unemployment cases fails to provide for the filing of a late notice of appeal. McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo. App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Flotron v. Information Solutions Design, 238 S.W.3d 745, 746 (Mo.App. E.D.2007).
The Division's motion to dismiss is granted. The appeal is dismissed for lack of jurisdiction.
PATRICIA L. COHEN, J. and KENNETH M. ROMINES, J. concur.